                Case 18-12491-CSS              Doc 2256        Filed 12/22/20        Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


------------------------------------------------------------- x
                                                              : Chapter 11
In re:                                                        :
                                                              : Case No. 18-12491 (CSS)
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :
                                                              : (Jointly Administered)
                  Debtors.                                    :
                                                              :
                                                              : Hearing Date: January 11, 2021 at 3:00 p.m. (ET)
                                                              :
------------------------------------------------------------- x

                                NOTICE OF RESCHEDULED HEARING

         PLEASE TAKE NOTICE, that at the direction of the Court, the hearing previously

scheduled for January 7, 2021 at 1:00 p.m. (prevailing Eastern Time) has been rescheduled to

January 11, 2021 at 3:00 p.m. (prevailing Eastern Time) before The Honorable Chief Judge

Christopher S. Sontchi at the United States Bankruptcy Court for the District of Delaware, 824 North

Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801.




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise
Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP
of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068),
Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas,
Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park,
Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of
Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise
Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of
Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298),
Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real
Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc.
(1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766).



EAST\178208530.1
              Case 18-12491-CSS   Doc 2256    Filed 12/22/20      Page 2 of 2


Dated: December 22, 2020              DLA PIPER LLP (US)
Wilmington, Delaware
                                      /s/ Stuart M. Brown
                                      Stuart M. Brown (#4050)
                                      Matthew S. Sarna (#6578)
                                      1201 N. Market Street, Suite 2100
                                      Wilmington, DE 19801
                                      Telephone: (302) 468-5700
                                      Facsimile: (302) 394-2341
                                      Email: Stuart.Brown@dlapiper.com
                                              Matthew.Sarna@dlapiper.com
                                      -and-
                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                      John Tishler (admitted pro hac vice)
                                      Jeremy A. Oliver (pro hac vice admission pending)
                                      Tyler N. Layne (admitted pro hac vice)
                                      511 Union Street, Suite 2700
                                      Nashville, TN 37219
                                      Telephone: (615) 244-6380
                                      Facsimile: (615) 244-6804
                                      Email: John.Tishler@wallerlaw.com
                                              Jeremy.Oliver@wallerlaw.com
                                              Tyler.Layne@wallerlaw.com

                                      Attorneys for the Trustee




                                          2
EAST\178208530.1
